On March 3, 2000, the defendant was sentenced to the following: Count I: Fifty (50) years in the Montana State Prison, with forty (40) years suspended; Count II: Ten (10) years in the Montana State Prison, to rim concurrently with Count I.
On November 2,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Alice Kennedy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
It is the unanimous decision of the Sentence Review Division that this hearing be continued, thus allowing Ms. Kennedy an opportunity to obtain a copy of the sentencing transcript in this matter.
*84Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Member, Hon. David Cybulski.